Exhibit 10.2

 

           LOGO [g211326ex107logo.jpg] From:    Bank of America, N.A.       c/o
Merrill Lynch, Pierce, Fenner & Smith Incorporated       One Bryant Park      
New York, NY 10036       Attn: ###, Managing Director, Associate General Counsel
      Telephone: ###       Facsimile: ###               June 7, 2016 To:   
Nevro Corp.            1800 Bridge Parkway       Redwood City, CA 94065      
Attention:      ###, cc: ###, General Counsel       Telephone No.:     

###

      Facsimile No.:     

###

   Re:    Base Warrants   

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Nevro Corp. (“Company”) to Bank
of America, N.A. (“Dealer”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. Each party further agrees that
this Confirmation together with the Agreement evidence a complete binding
agreement between Company and Dealer as to the subject matter and terms of the
Transaction to which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade
Date. In the event of any inconsistency between provisions of that Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms.

 

Trade Date:

  June 7, 2016

Effective Date:

  The third Exchange Business Day immediately prior to the Premium Payment Date



--------------------------------------------------------------------------------

Warrants:

  Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

Warrant Style:

  European

Seller:

  Company

Buyer:

  Dealer

Shares:

  The common stock of Company, par value USD 0.001 per share (Exchange symbol
“NVRO”)

Number of Warrants:

  466,965. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:

  One Share per Warrant

Strike Price:

  USD 127.2775.   Notwithstanding anything to the contrary in the Agreement,
this Confirmation or the Equity Definitions, in no event shall the Strike Price
be subject to adjustment to the extent that, after giving effect to such
adjustment, the Strike Price would be less than USD 72.73, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Company’s capitalization.

Premium:

  USD 8,640,000

Premium Payment Date:

  June 13, 2016

Exchange:

  The New York Stock Exchange

Related Exchange(s):

  All Exchanges

Procedures for Exercise.

 

Expiration Time:

  The Valuation Time

Expiration Dates:

  Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 60th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall, in good faith and in a
commercially reasonable manner, make adjustments, if applicable, to the Daily
Number of Warrants or shall reduce such Daily Number of Warrants

 

2



--------------------------------------------------------------------------------

  to zero for which such day shall be an Expiration Date and shall designate a
Scheduled Trading Day or a number of Scheduled Trading Days as the Expiration
Date(s) for the remaining Daily Number of Warrants or a portion thereof for the
originally scheduled Expiration Date; and provided further that if such
Expiration Date has not occurred pursuant to this clause as of the eighth
Scheduled Trading Day following the last scheduled Expiration Date under the
Transaction, then such Scheduled Trading Day shall be deemed to be an Expiration
Date for the relevant Daily Number of Warrants and the Calculation Agent shall
determine its good faith estimate of the fair market value for the Shares as of
the Valuation Time on that eighth Scheduled Trading Day.

First Expiration Date:

  September 1, 2021 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

  For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:

  Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:

  Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”   Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the words “Scheduled Closing Time” in the fourth line thereof.

Valuation Terms.

 

Valuation Time:

  Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

  Each Exercise Date.

Settlement Terms.

 

Settlement Method Election:

  Applicable; provided that (i) references to “Physical Settlement” in Section
7.1 of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Company may elect Cash Settlement only if Company

 

3



--------------------------------------------------------------------------------

  represents and warrants to Dealer in writing on the date of such election that
(A) Company is not in possession of any material non-public information
regarding Company or the Shares, (B) Company is electing Cash Settlement in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws, and (C) the assets of Company at their fair valuation exceed
the liabilities of Company (including contingent liabilities), the capital of
Company is adequate to conduct the business of Company, and Company has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature; and (iii) the same election of settlement method shall
apply to all Expiration Dates hereunder.

Electing Party:

  Company

Settlement Method Election Date:

  The third Scheduled Trading Day immediately preceding the First Expiration
Date.

Default Settlement Method:

  Net Share Settlement

Net Share Settlement:

  If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System, and Dealer shall be treated as the holder
of record of such Shares at the time of delivery of such Shares or, if earlier,
at 5:00 p.m. (New York City time) on such Settlement Date, and Company shall pay
to Dealer cash in lieu of any fractional Share based on the Settlement Price on
the relevant Valuation Date.

Share Delivery Quantity:

  For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

Net Share Settlement Amount:

  For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Cash Settlement:

  If Cash Settlement is applicable, on the relevant Settlement Date, Company
shall pay to Dealer an amount of cash in USD equal to the Net Share Settlement
Amount for such Settlement Date.

Settlement Price:

  For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page NVRO <equity> AQR
(or any successor thereto) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume-weighted

 

4



--------------------------------------------------------------------------------

  average price is unavailable, the market value of one Share on such Valuation
Date, as determined by the Calculation Agent). Notwithstanding the foregoing, if
(i) any Expiration Date is a Disrupted Day and (ii) the Calculation Agent
determines that such Expiration Date shall be an Expiration Date for fewer than
the Daily Number of Warrants, as described above, then the Settlement Price for
the relevant Valuation Date shall be the volume-weighted average price per Share
on such Valuation Date on the Exchange, as determined by the Calculation Agent
based on such sources as it deems appropriate using a volume-weighted
methodology, for the portion of such Valuation Date for which the Calculation
Agent determines there is no Market Disruption Event.

Settlement Dates:

  As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words “or cash” immediately following the
word “Shares” in the first line thereof and (ii) inserting the words “for the
Shares” immediately following the words “Settlement Cycle” in the second line
thereof.

Other Applicable Provisions:

  If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

Representation and Agreement:

  Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

3.      Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Method of Adjustment:

    Calculation Agent Adjustment, except that any adjustment in respect of a
Potential Adjustment Event shall be made in a commercially reasonable
manner. For the avoidance of doubt, in making any adjustments under the Equity
Definitions, the Calculation Agent may make adjustments, if any, to any one or
more of the Strike Price, the Number of Warrants, the Daily Number of Warrants
and the Warrant Entitlement. Notwithstanding the foregoing, any cash dividends
or distributions on the Shares, whether or not extraordinary, shall be governed
by Section 9(f) of this Confirmation in lieu of Article 10 or Section 11.2(c) of
the Equity Definitions.

 

5



--------------------------------------------------------------------------------

Extraordinary Events applicable to the Transaction:

 

New Shares:

  Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person that is a corporation organized under the laws of the United States, any
State thereof or the District of Columbia that (x) also becomes Company under
the Transaction or (y) wholly owns Company and fully and unconditionally
guarantees Company’s obligations under the Transaction, in either case,
following such Merger Event or Tender Offer”.

Consequence of Merger Events:

 

Merger Event:

  Applicable, except that any adjustment in respect of a Merger Event shall be
made in a commercially reasonable manner; provided that if an event occurs that
constitutes both a Merger Event under Section 12.1(b) of the Equity Definitions
and an Additional Termination Event under Section 9(h)(ii)(B) of this
Confirmation, the provisions of Section 9(h)(ii)(B) will apply.

Share-for-Share:

  Modified Calculation Agent Adjustment

Share-for-Other:

  Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

  Component Adjustment

Consequence of Tender Offers:

 

Tender Offer:

  Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing “10%” with “20%” in the third line thereof; provided
further that if an event occurs that constitutes both a Tender Offer under
Section 12.1(d) of the Equity Definitions and Additional Termination Event under
Section 9(h)(ii)(A) of this Confirmation, the provisions of Section 9(h)(ii)(A)
will apply.

Share-for-Share:

  Modified Calculation Agent Adjustment

Share-for-Other:

  Modified Calculation Agent Adjustment

Share-for-Combined:

  Modified Calculation Agent Adjustment

Consequences of Announcement Events:

  Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions, except that any adjustment in respect of an Announcement
Event shall be made in a commercially reasonable manner; provided that, in
respect of an Announcement Event, (x) references

 

6



--------------------------------------------------------------------------------

  to “Tender Offer” shall be replaced by references to “Announcement Event” and
references to “Tender Offer Date” shall be replaced by references to “date of
such Announcement Event”, (y) the fifth and sixth lines shall be deleted in
their entirety and replaced with the words “effect on the Warrants of such
Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants”,
and (z) for the avoidance of doubt, the Calculation Agent may determine whether
the relevant Announcement Event has had a material effect on the Transaction
(and, if so, shall adjust the terms of the Transaction accordingly in a
commercially reasonable manner) on one or more occasions on or after the date of
the Announcement Event but no later than the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
any adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event. An Announcement
Event shall be an “Extraordinary Event” for purposes of the Equity Definitions,
to which Article 12 of the Equity Definitions is applicable.

Announcement Event:

  (i) The public announcement by any entity of (x) any transaction or event
that, if completed, would constitute a Merger Event or Tender Offer, (y) any
potential acquisition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 20% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition Transaction”) or (z) the intention to
enter into a Merger Event or Tender Offer or an Acquisition Transaction, (ii)
the public announcement by Issuer of an intention to solicit or enter into, or
to explore strategic alternatives or other similar undertaking that may include,
a Merger Event or Tender Offer or an Acquisition Transaction or (iii) any
subsequent public announcement by the entity making the previous announcement of
a change to a transaction or intention that is the subject of an announcement of
the type described in clause (i) or (ii) of this sentence (including, without
limitation, a new announcement, by the entity making the previous announcement,
relating to such a transaction or intention or the announcement of a withdrawal
from, or the abandonment or discontinuation of, such a transaction or
intention), as determined by the Calculation Agent. For the avoidance of doubt,
the occurrence of an Announcement Event with respect to any transaction or
intention shall not preclude the occurrence of a later Announcement Event with
respect to such transaction or intention. For purposes of this definition of
“Announcement Event,” the remainder of the definition of “Merger Event” in
Section 12.1(b) of the Equity Definitions following the definition of “Reverse
Merger” therein shall be disregarded.

 

7



--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting:

  Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

 

Change in Law:

  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof. Notwithstanding anything to the contrary in the
Equity Definitions, a Change in Law described in clause (Y) of
Section 12.9(a)(ii) of the Equity Definitions shall not constitute a Change in
Law and instead shall constitute an Increased Cost of Hedging as described in
Section 12.9(a)(vi) of the Equity Definitions.

Failure to Deliver:

  Not Applicable

Insolvency Filing:

  Applicable

Hedging Disruption:

 

Applicable; provided that:

 

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

8



--------------------------------------------------------------------------------

Increased Cost of Hedging:

  Applicable solely with respect to a “Change in Law” described in clause (Y) of
Section 12.9(a)(ii) of the Equity Definitions as set forth in the last sentence
opposite the caption “Change in Law” above.

Loss of Stock Borrow:

  Applicable

Maximum Stock Loan Rate:

  200 basis points

Increased Cost of Stock Borrow:

  Applicable

Initial Stock Loan Rate:

  0 basis points until June 1, 2021 and 25 basis points thereafter.

Hedging Party:

  For all applicable Additional Disruption Events, Dealer.

Determining Party:

 

For all applicable Extraordinary Events, Dealer.

Non-Reliance:

 

Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

  Applicable

Additional Acknowledgments:

  Applicable

4.      Calculation Agent.

  Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner; provided that, following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, Company shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default (or, if earlier, the date on which such Event of Default is no
longer continuing), as the Calculation Agent. Following any determination or
calculation by the Calculation Agent hereunder, upon written request by Company,
the Calculation Agent shall promptly (but in any event within three Scheduled
Trading Days) provide to Company by e-mail to the e-mail address provided by
Company in such request a report (in a commonly used file format for the storage
and manipulation of financial data) displaying in reasonable detail the basis
for such determination or calculation (including any assumptions used in making
such determination or calculation), it being understood that the Calculation
Agent shall not be obligated to disclose any proprietary or confidential models
used by it for such determination or calculation or any information that may be
proprietary or confidential.

 

9



--------------------------------------------------------------------------------

5. Account Details.

 

  (a) Account for payments to Company:

 

Bank:    State Street Bank    Crown Colony Park    1200 Crown Colony Drive   
Quincy, MA 02169-0938    Attn: ###

Routing & Transit #:   

###

For Final Credit to:    Nevro Corp, DE3980 Credit Account #:   

###

Account Name:    Custody Services Account for delivery of Shares from Company:
To be provided by Company.

 

  (b) Account for payments to Dealer:

Bank of America, N.A.

New York, NY

SWIFT: BOFAUS3N

Bank Routing: ###

Account Name: Bank of America

Account No.: ###

Account for delivery of Shares to Dealer:

To be provided by Dealer.

 

6. Offices.

 

  (a) The Office of Company for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: New York

 

7. Notices.

 

  (a) Address for notices or communications to Company:

 

Nevro Corp.    1800 Bridge Parkway Redwood City, CA 94065 Attention:    ###, cc:
###, General Counsel Telephone No.:   

###

Facsimile No.:   

###

 

  (b) Address for notices or communications to Dealer:

 

To:    Bank of America, N.A.    c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated    One Bryant Park    New York, NY 10036 Attn:    ###, Managing
Director, Associate General Counsel Telephone:   

###

Facsimile:   

###

 

10



--------------------------------------------------------------------------------

8. Representations and Warranties of Company.

Company hereby represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in Section
8(d), at all times until termination of the Transaction, that:

 

  (a) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will conflict with or result
in a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument filed as an exhibit to Company’s Annual Report on Form
10-K for the year ended December 31, 2015, as updated by any subsequent filings,
or constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (d) A number of Shares equal to the Maximum Number of Shares (as defined
below) (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights, in each case, except to the extent that such
preemptive or similar rights would not reasonably be expected to have an adverse
effect on the Transaction or Dealer’s rights or obligations relating to the
Transaction, as determined by the Calculation Agent.

 

  (e) Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (f) Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (g) Company is not, on the date hereof, in possession of any material
non-public information with respect to Company or the Shares.

 

  (h) [Reserved]

 

  (i) Company (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

11



--------------------------------------------------------------------------------

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to Dealer one or more opinions of counsel,
dated as of the Premium Payment Date, given by Latham & Watkins LLP, with
respect to the matters set forth in Sections 8(a) through (d) of this
Confirmation; provided that any such opinion of counsel may contain customary
exceptions and qualifications including, without limitation, exceptions and
qualifications relating to indemnification provisions. Delivery of such opinion
to Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.

 

  (b) Repurchase Notices. Company shall, on or prior to the date one Scheduled
Trading Day following any date on which Company obtains actual knowledge that it
has effected any repurchase of Shares, promptly give Dealer a written notice of
such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the number of outstanding Shares on such day, subject to any
adjustments provided herein, is (i) less than 24.5 million (in the case of the
first such notice) or (ii) thereafter more than 3.0 million less than the number
of Shares included in the immediately preceding Repurchase Notice. Company
agrees to indemnify and hold harmless Dealer and its affiliates and their
respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
reasonable expenses (including reasonable attorney’s fees), joint or several,
which an Indemnified Person may become subject to, in each case, as a result of
Company’s failure to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this paragraph, and to reimburse, within 30 days, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Company’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, such
Indemnified Person shall promptly notify Company in writing, and Company, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Company may designate in such proceeding and shall pay the reasonable fees and
expenses of such counsel related to such proceeding. Company shall not be liable
for any settlement of such proceeding that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Company agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment. Company
shall not, without the prior written consent of the Indemnified Person, effect
any settlement of any such proceeding that is pending or threatened in respect
of which any Indemnified Person is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Company under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph are not exclusive and
shall not limit any rights or remedies which may otherwise be available to any
Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (c)

Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than (i) a
distribution meeting the requirements of the

 

12



--------------------------------------------------------------------------------

  exception set forth in Rules 101(b) and 102(b) of Regulation M and (ii) the
distribution of USD 150,000,000 of 1.75% Convertible Senior Notes due June 1,
2021. Company shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution.

 

  (d) No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any affiliate of Dealer or any
internationally recognized investment bank; provided that, in each case, as a
result of such transfer or assignment, (i) as of the date of such transfer or
assignment, Company will not be required to pay the transferee on any payment
date an amount under Section 2(d)(i)(4) of the Agreement greater than an amount
that Company would have been required to pay to Dealer in the absence of such
transfer or assignment and (ii) such transferee provides either an IRS Form W-9
or W-8 (or successor form). If at any time at which (A) the Section 16
Percentage exceeds 9.0%, (B) the Warrant Equity Percentage exceeds 14.5%, or (C)
the Share Amount exceeds the Applicable Share Limit (if any applies) (any such
condition described in clauses (A), (B) or (C), an “Excess Ownership Position”),
Dealer is unable after using its commercially reasonable efforts to effect a
transfer or assignment of Warrants in accordance with the preceding sentence on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and (3)
the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, Company shall be able to settle any corresponding obligation
in cash or Shares (or the Share Termination Alternative, as the case may be), in
its discretion in accordance with the provisions of Section 9(j)). The “Section
16 Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13 of the Exchange Act) of which Dealer is or may
be deemed to be a part beneficially owns (within the meaning of Section 13 of
the Exchange Act), without duplication, on such day (or, to the extent that for
any reason the equivalent calculation under Section 16 of the Exchange Act and
the rules and regulations thereunder results in a higher number, such higher
number) and (B) the denominator of which is the number of Shares outstanding on
such day. The “Warrant Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Dealer
from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to (A)
the minimum number of Shares that could give rise to reporting or registration
obligations (except for any filing requirements on Form 13F, Schedule 13D or

 

13



--------------------------------------------------------------------------------

  Schedule 13G under the Exchange Act, in each case, as in effect on the Trade
Date) or other requirements (including obtaining prior approval from any person
or entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the last Expiration Date, an ex-dividend date
for a cash dividend occurs with respect to the Shares, then the Calculation
Agent will adjust any of the Strike Price, Number of Warrants, Daily Number of
Warrants and/or any other variable relevant to the exercise, settlement or
payment of the Transaction to preserve the fair value of the Warrants to Dealer
after taking into account such dividend.

 

  (g) [Reserved]

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by (w)
replacing the words “a diluting or concentrative” with “a material” in the fifth
line thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby replaced in its
entirety with the words “any other corporate event involving the Issuer or a
subsidiary of the Issuer that has a material economic effect on the Shares or
Warrants.”

 

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer.”

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

14



--------------------------------------------------------------------------------

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

  (G) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine
the Cancellation Amount payable by one party to the other.”

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
Dealer shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, (2) Company shall be deemed the sole Affected Party with respect to
such Additional Termination Event and (3) the Transaction, or, at the election
of Dealer in its sole discretion, any portion of the Transaction, shall be
deemed the sole Affected Transaction; provided that if Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, (a) a
payment shall be made pursuant to Section 6 of the Agreement as if an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants included in the terminated portion of the Transaction, and (b) for the
avoidance of doubt, the Transaction shall remain in full force and effect except
that the Number of Warrants shall be reduced by the number of Warrants included
in such terminated portion:

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its wholly owned subsidiaries and its and their
employee benefit plans, files a Schedule TO or any schedule, form or report
under the Exchange Act that discloses that such person or group has become the
direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the common equity of Company representing more than 50% of the
voting power of such common equity.

 

  (B)

Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets, (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into or exchanged for cash, securities or other property or assets or
(III) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of Company
and its subsidiaries, taken as a whole, to any person other than one of
Company’s wholly owned

 

15



--------------------------------------------------------------------------------

  subsidiaries. Notwithstanding the foregoing, any transaction or transactions
set forth in clause (A) above or this clause (B) shall not constitute an
Additional Termination Event if (x) at least 90% of the consideration received
or to be received by holders of the Shares, excluding cash payments for
fractional Shares, in connection with such transaction or transactions consists
of shares of common stock that are listed or quoted on any of The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors) or will be so listed or quoted when issued or
exchanged in connection with such transaction or transactions, and (y) as a
result of such transaction or transactions, the Shares will consist of such
consideration, excluding cash payments for fractional Shares and cash payments
made pursuant to dissenters’ appraisal rights.

 

  (C) Default by Company or any of its significant subsidiaries (as defined in
Article 1, Rule 1-02 of Regulation S-X under the Exchange Act) with respect to
any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed in excess of $30,000,000 (or its foreign currency equivalent) in
the aggregate of Company and/or any such subsidiary, whether such indebtedness
now exists or shall hereafter be created (i) resulting in such indebtedness
becoming or being declared due and payable or (ii) constituting a failure to pay
the principal or interest of any such debt when due and payable at its stated
maturity, upon required repurchase, upon declaration of acceleration or
otherwise, in each case after the expiration of any applicable grace period, if
such default is not cured or waived, or such acceleration is not rescinded
within 30 days after written notice to Company.

 

  (D) A final judgment or judgments for the payment of $30,000,000 (or its
foreign currency equivalent) or more (excluding any amounts covered by
insurance) in the aggregate rendered against Company or any of its subsidiaries,
which judgment is not discharged, bonded, paid, waived or stayed within 60 days
after (I) the date on which the right to appeal thereof has expired if no such
appeal has commenced, or (II) the date on which all rights to appeal have been
extinguished.

 

  (E) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines, based on the advice of counsel, that it is impractical or
illegal, to hedge its exposure with respect to the Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer).

 

  (i) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Both parties waive any
rights to set-off or netting, including in any bankruptcy proceedings of
Company, amounts due either party with respect to any Transaction hereunder
against amounts due to either party from the other party under any other
agreement between the parties.

 

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

If (a) an Early Termination Date (whether as a result of an Event of Default or
a Termination Event) occurs or is designated with respect to the Transaction or
(b) the Transaction is cancelled or terminated upon the occurrence of an
Extraordinary Event (except as a result of (i) a Nationalization, Insolvency or
Merger Event in which the consideration to be paid to holders of Shares consists
solely of cash, (ii) a Merger Event or Tender Offer that is within Company’s

 

16



--------------------------------------------------------------------------------

control, or (iii) an Event of Default in which Company is the Defaulting Party
or a Termination Event in which Company is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement, in each case that resulted from an event or events
outside Company’s control), and if Company would owe any amount to Dealer
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply and (b)
Company acknowledges to Dealer, as of the date of such election, its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act and the rules and regulations thereunder,
in connection with such election, in which case the provisions of Section 12.7
or Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

   If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the relevant Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the amount of Share
Termination Delivery Property by replacing any fractional portion of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price (without
giving effect to any discount pursuant to Section 9(k)(i)).

Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means. In the case of a Private
Placement of Share Termination Delivery Units that are Restricted Shares (as
defined below), as set forth in Section 9(k)(i) below, the Share Termination
Unit Price shall be determined by the discounted price applicable to such Share
Termination Delivery Units. In the case of a Registration Settlement of Share
Termination Delivery Units that are Restricted Shares (as defined below) as set
forth in Section 9(k)(ii) below,

 

17



--------------------------------------------------------------------------------

   notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(k)(i).

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of Exchange
Property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency or Merger Event. If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.

Failure to Deliver:

   Inapplicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (k)

Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Property pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on

 

18



--------------------------------------------------------------------------------

  any Expiration Date, if Dealer notifies Company of the need for registration
or private placement procedures set forth in this Section 9(k), then Company
shall elect, prior to the later of (x) the first Settlement Date for the first
applicable Expiration Date and (y) the third Scheduled Trading Day following the
date of such notification, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all remaining Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder.

 

  (i) If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in accordance with private placement procedures with respect
to such Restricted Shares customary for private placements of equity securities
of a substantially similar size reasonably acceptable to Dealer; provided that
Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Company to Dealer (or any affiliate designated by Dealer) of
the Restricted Shares or the exemption pursuant to Section 4(a)(1) or Section
4(a)(3) of the Securities Act for resales of the Restricted Shares by Dealer (or
any such affiliate of Dealer). The Private Placement Settlement of such
Restricted Shares shall include customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Restricted Shares by
Dealer), opinions and certificates, and such other documentation as is customary
for private placement agreements of equity securities of a substantially similar
size, all reasonably acceptable to Dealer. In the case of a Private Placement
Settlement, Dealer shall determine the appropriate discount to the Share
Termination Unit Price (in the case of settlement of Share Termination Delivery
Units pursuant to Section 9(j) above) or premium to any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Dealer
hereunder. Notwithstanding anything to the contrary in the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company of such applicable
discount or premium, as the case may be, and the number of Restricted Shares to
be delivered pursuant to this clause (i). For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the Share Termination Payment Date (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or on the Settlement
Date for such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures for registered
secondary offerings of a substantially similar size, including covenants,
conditions, representations, underwriting discounts (if applicable), commissions
(if applicable), indemnities due diligence rights, opinions and certificates,
and such other documentation as is customary for equity resale underwriting
agreements for registered secondary offerings of a substantially similar size,
all reasonably acceptable to Dealer. If Dealer, in its sole reasonable
discretion, is not satisfied with such procedures and documentation Private
Placement Settlement shall apply. If Dealer is satisfied with such procedures
and documentation, it shall sell the Restricted Shares

 

19



--------------------------------------------------------------------------------

  pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to Section 9(j) above or (y) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the Exchange
Business Day on which Dealer completes the sale of all Restricted Shares or, in
the case of settlement of Share Termination Delivery Units, a sufficient number
of Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above). If the Payment Obligation
exceeds the realized net proceeds from such resale, Company shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Business Day immediately following such resale the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on such day (as if
such day was the “Valuation Date” for purposes of computing such Settlement
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares. If Company elects to
pay the Additional Amount in Shares, the requirements and provisions for
Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Number of
Shares.

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
(A) any Restricted Shares delivered to Dealer may be transferred by and among
Dealer and its affiliates and Company shall effect such transfer without any
further action by Dealer and (B) after the period of 6 months from the Trade
Date (or 1 year from the Trade Date if, at such time, informational requirements
of Rule 144(c) under the Securities Act are not satisfied with respect to
Company) has elapsed in respect of any Restricted Shares delivered to Dealer,
Company shall promptly remove, or cause the transfer agent for such Restricted
Shares to remove, any legends referring to any such restrictions or requirements
from such Restricted Shares upon request by Dealer (or such affiliate of Dealer)
to Company or such transfer agent, without any requirement for the delivery of
any certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.

 

  (iv) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l)

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder, (i) the Section 16 Percentage would exceed 4.9%, or (ii) the Share
Amount would exceed the Applicable Share Limit. Any purported delivery hereunder
shall be void and have no effect to the extent (but only to the extent) that,
after such delivery, (i) the Section 16 Percentage would exceed 4.9%, or (ii)
the Share Amount would exceed the Applicable Share Limit. If any delivery owed
to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one

 

20



--------------------------------------------------------------------------------

  Business Day after, Dealer gives notice to Company that, after such delivery,
(i) the Section 16 Percentage would not exceed 4.9%, and (ii) the Share Amount
would not exceed the Applicable Share Limit.

 

  (m) Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery.

 

  (i) Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than 933,930 (the “Maximum Number of Shares”)
to Dealer in connection with the Transaction.

 

  (ii) In the event Company shall not have delivered to Dealer the full number
of Shares or Restricted Shares otherwise deliverable by Company to Dealer
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares that are not reserved for other transactions
(such deficit, the “Deficit Shares”), Company shall be continually obligated to
deliver, from time to time, Shares or Restricted Shares, as the case may be, to
Dealer until the full number of Deficit Shares have been delivered pursuant to
this Section 9(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or (C)
Company additionally authorizes any unissued Shares that are not reserved for
other transactions; provided that in no event shall Company deliver any Shares
or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the extent
that such delivery would cause the aggregate number of Shares and Restricted
Shares delivered to Dealer to exceed the Maximum Number of Shares. Company shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (A), (B) or (C) and the
corresponding number of Shares or Restricted Shares, as the case may be, to be
delivered) and promptly deliver such Shares or Restricted Shares, as the case
may be, thereafter.

 

  (q) [Reserved]

 

  (r)

Right to Extend. Dealer may postpone or add, in whole or, other than in the
event Dealer determines in good faith that such postponement or addition
resulted solely pursuant to the circumstances set forth in clause (ii)(y) below,
in part, any Expiration Date or any other date of valuation, payment or delivery
with respect to some or all of the relevant Warrants (in which event

 

21



--------------------------------------------------------------------------------

  the Calculation Agent shall make appropriate adjustments to the Daily Number
of Warrants with respect to one or more Expiration Dates) if Dealer determines,
based on the advice of counsel in the case of the immediately following clause
(ii), that such extension is reasonably necessary or appropriate (i) to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or (ii) to enable Dealer to effect
purchases of Shares in connection with its commercially reasonable hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Issuer or an affiliated purchaser of Issuer, be in compliance with (x)
applicable legal, regulatory or self-regulatory requirements, or (y) with
related policies and procedures applicable to Dealer; provided that no such
Expiration Date or other date of valuation, payment or delivery may be postponed
or added more than 60 Exchange Business Days after the original Expiration Date
or other date of valuation, payment or delivery, as the case may be.

 

  (s) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (t) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (u) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (v) Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (w)

Early Unwind. In the event (i) the sale of the “Underwritten Securities” (as
defined in the Underwriting Agreement (the “Underwriting Agreement”), dated as
of June 7, 2016, between Company and J.P. Morgan Securities LLC and Morgan
Stanley & Co. LLC, as representatives of

 

22



--------------------------------------------------------------------------------

  the Underwriters party thereto (the “Underwriters”)) is not consummated with
the Underwriters for any reason, or Company fails to deliver to Dealer opinions
of counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date the “Early Unwind
Date”) or (ii) the Term Loan Agreement, dated October 24, 2014, by and between
Company, as Borrower, and Capital Royalty Partners II L.P. and the other lenders
thereto, as amended, is not repaid in full and terminated on or prior to the
Premium Payment Date, the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date or Premium Payment Date, as the case may be,
and (x) the Transaction and all of the respective rights and obligations of
Dealer and Company under the Transaction shall be cancelled and terminated and
(y) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date or Premium Payment Date, as the case may be. Each of Dealer and Company
represents and acknowledges to the other that, upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

  (x) Payment by Dealer. In the event that (i) an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

 

  (y) Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment
Date. Company agrees and acknowledges that such submission and approval shall be
a condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (z) FATCA and Dividend Equivalent Tax. “Indemnifiable Tax” as defined in
Section 14 of the Agreement shall not include (i) any tax imposed or collected
pursuant to Sections 1471 through 1474 of the Internal Revenue Code of 1986, as
amended (the “Code”), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”) or (ii)
any tax imposed on amounts treated as dividends from sources within the United
States under Sections 871(m) or 305 of the Code (or the United States Treasury
Regulations or other guidance issued thereunder). For the avoidance of doubt, a
FATCA Withholding Tax is a Tax the deduction or withholding of which is required
by applicable law for the purposes of Section 2(d) of the Agreement.

 

23



--------------------------------------------------------------------------------

  (aa) Part 3(a) of the ISDA Schedule – Tax Forms:

 

Party Required
to Deliver
Document

  

Form/Document/Certificate

  

Date by which to be Delivered

Company    A complete and duly executed United States Internal Revenue Service
Form W-9 (or successor thereto).    (i) Upon execution and delivery of this
Agreement; (ii) promptly upon reasonable demand by Dealer; and (iii) promptly
upon learning that any such Form previously provided by Company has become
obsolete or incorrect. Dealer    A complete and duly executed United States
Internal Revenue Service Form W-9 (or successor thereto).    (i) Upon execution
and delivery of this Agreement; (ii) promptly upon reasonable demand by Company;
and (iii) promptly upon learning that any such Form previously provided by
Dealer has become obsolete or incorrect.

 

  (bb) Tax Representation. For the purpose of Section 3(f) of the Agreement,
Company is a corporation for U.S. federal income tax purposes and is organized
under the laws of the State of Delaware. Company is a “U.S. person” (as that
term is used in section 1.1441-4(a)(3)(ii) of United States Treasury
Regulations) for U.S. federal income tax purposes.

 

24



--------------------------------------------------------------------------------

LOGO [g211326ex104pg25.jpg]

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy to
### via email: ###.

 

Yours faithfully, BANK OF AMERICA, N.A. By:  

/s/ Christopher A. Hutmaker

  Name:   Christopher A. Hutmaker   Title:   Managing Director

Agreed and Accepted By:

 

NEVRO CORP. By:  

/s/ Andrew H. Galligan

Name:   Andrew H. Galligan Name:   Chief Financial Officer